Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s amendment of 08 Mar. 2021 has been considered but will not be entered given that the amendment would require further consideration and search.  Applicant’s newly added claim 13 would require further consideration and search.  Claim 13 would also raise new issues under 35 USC 112(a) that would require further consideration.  Specifically, while there is support to recite about 5 wt.% to about 50 wt.% calcium carbonate having average particle diameter of about 10 μm to about 200 μm, there is no support in the present specification to recite “filler” and therefore no support to recite amount of filler, particulate filler, or that the particulate filler comprises calcium carbonate as required in claim 13.
Further, even if applicant’s amendment were entered, the rejection of present claims 1, 3-7, and 11-12 would not be overcome.  Applicant’s arguments filed 08 Mar. 2021 have been fully considered, but they were not persuasive. 
Applicant amended claim 1 and added claim 13.
Applicant argues that Kirchner does not teach a composition as claimed including all of the recited types and amounts of components and having all of the recited properties of impact strength, copper layer peel strength, and heat deflection temperature.

Further, the basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations.  It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed.  The Office realizes that the claimed properties are not positively stated by the reference.  However, the reference teaches all of the claimed components.  Therefore, the claimed properties would be inherently necessarily be capable of being achieved by the prior art.  If it is applicant’s position that this would not be the case: (1) persuasive evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed components.  Given that it is the examiner’s position that a sound basis has been provided in the rejections of record for believing that the products of the applicant and the prior art are the same, one would expect the claimed properties to necessarily be present (i.e. naturally flow from the prior art), and thus, the burden is properly shifted back to applicant to show that they are not.
Applicant argues that Kirchner and Bartczak are focused on different issues for different polymers, so there is no motivation for the skilled artisan to consider Bartczak or modify Kirchner.
However, note that while Bartczak does not disclose all the features of the present claimed invention, Bartczak is used as teaching reference, and therefore, it is not necessary for 
It is the examiner’s position that the motivation for incorporating calcium carbonate at the levels taught by Bartczak would be understood by one of ordinary skill in the art to be relevant for any thermoplastic resin, including a polyamide composition.
Applicant argues that their data is evidence of unpredictability and absence of a reasonable expectation of success with respect to formulating a composition including all of the recited types and amounts of components and all of the recited properties.
However, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Specifically, the data utilizes one specific aromatic polyamide at amounts of 30-40 wt.%, two aliphatic polyamides at amounts of 10-20 wt.%, a single modified polyolefin at an amount of 10 wt.%, and calcium carbonate at an amount of 40 wt.%, whereas the present claims broadly recite any aliphatic polyamide at an amount of 30-45 wt.%, any aliphatic polyamide at an amount of 10-25 wt.%, any modified polyolefin (that is, any modification of any polyolefin) at an amount of 5-15 wt.%, and calcium carbonate at an amount of 15-45 wt.%.
Applicant argues that Kirchner in view of Bartczak does not teach the elements of new claim 13.

Applicant argues that Kim and Kim II are focused on different issues and propose different solutions, so there would be no motivation to combine the teachings from these references.
However, note that while Kim II does not disclose all the features of the present claimed invention, Kim II is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely the incorporation of a modified polyolefin at a certain amount and calcium carbonate at a certain amount and at a certain size in a polyamide resin, and in combination with the primary reference, discloses the presently claimed invention. 
It is the examiner’s position that the motivations for incorporating the modified polyolefin and the calcium carbonate cited by Kim II which also discloses polyamide, namely improving adhesion with plating films and improving appearance and several physical properties, respectively, would be relevant to the thermoplastic polyamide composition for molding articles of Kim.
Applicant argues that Kim in view of Kim II does not teach the elements of new claim 13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787